Citation Nr: 0509788	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  03-34 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date, prior to October 1, 2002, 
for assignment of a 100 percent evaluation for service-
connected traumatic cataract, left eye and absolute glaucoma, 
right eye, and special monthly compensation on account of 
blindness without light perception in both eyes (eye 
disorder).  


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1944 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  


FINDINGS OF FACT

1.  By decision dated on July 10, 2002, the Board denied the 
veteran's claim for an increased rating for left eye 
disorder.  

2.  The evidence of record demonstrates that it is factually 
ascertainable that the veteran was entitled to a 100 percent 
rating for his service-connected eye disorder on July 30, 
2002, but not earlier.  

CONCLUSIONS OF LAW

1.  The July 10, 2002 Board decision, which denied an 
increased rating claim for left eye disorder, is final.  
38 U.S.C.A. § 7104 (West 2002).

2.  An effective date of July 30, 2002 for the assignment of 
a 100 percent evaluation for service-connected traumatic 
cataract, left eye and absolute glaucoma, right eye, and 
special monthly compensation on account of blindness without 
light perception in both eyes is warranted.  38 U.S.C.A. §§ 
5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist   

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

In a January 2003 rating decision, the RO granted an increase 
in evaluation for eye disorder and special monthly 
compensation, effective October 1, 2002, the date of receipt 
of claim.  In his notice of disagreement to the January 2003 
rating decision, the veteran then raised the issues of 
entitlement to an earlier effective date for the increased 
evaluation and special monthly compensation decision.  
Therefore, the issue is what are the notice requirements of 
VA pertaining to the veteran's earlier effective date claims.  

This question was answered in a recent general counsel 
opinion.  If, in response to notice of its decision on a 
claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-2003.  
Regardless, the Board finds that the RO, in an October 2002 
duty to assist letter and October statement of the case 
(SOC), advised the veteran of the responsibilities of the VA 
and the claimant are in developing the record.  Specifically, 
the veteran was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from the veteran's private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
his claim so that VA could help by getting that evidence.  
Furthermore, the actual text of the laws and regulations used 
to assign effective dates for increased ratings were provided 
in the SOC.  Therefore, the RO provided the veteran with the 
applicable law and regulations and gave notice as to the 
evidence generally needed to substantiate his claim.  

In light of the foregoing, as the veteran was provided 
adequate notice and assistance for the original claim and has 
been issued a statement of the case, no further assistance to 
veteran in developing the facts pertinent to his claim is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Earlier Effective Date

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A.         § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2004).  However, in cases involving 
a claim for an increased evaluation, the effective date may 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date, 
otherwise, the date of receipt of the claim.  See 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); See Quarles v. 
Derwinski, 3 Vet. App. 129, 134-135 (1992).  When considering 
the appropriate effective date for an increased rating, VA 
must consider the evidence of disability during the period 
one year prior to the application.  See Hazan v. Gober, 10 
Vet. App. 511 (1997).

Furthermore, the law provides that the effective date of 
compensation, based on a claim reopened with new and material 
evidence after a final disallowance, will be the date of VA 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. § 
3.400(q), (r).  Lapier v. Brown, 5 Vet. App. 215 (1993); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993).  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r) (2004).  "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought. See 38 C.F.R. § 3.155(a) (2004).

As noted above, in a January 2003 rating decision, the RO 
increased the veteran's eye disorder to 100 percent disabling 
and awarded special monthly compensation, effective October 
1, 2002 or date of receipt of claim.  In his notice of 
disagreement, substantive appeal, along with the evidence 
submitted, the veteran asserted that he brought forth a claim 
for increased rating based upon his service-connected eye 
disorder a number of years prior to October 1, 2002 and that 
there is evidence of record many years before October 1, 2002 
that his disability warrants the higher rating.  

Indeed, the veteran did raise a claim for a higher rating for 
his service-connected left eye disorder prior to October 1, 
2002.  In an April 2000 rating decision, the RO denied the 
veteran's claim for increased rating.  Although the veteran 
did properly appeal that decision to the Board, the Board 
affirmed the RO decision and denied entitlement to an 
increased rating on July 10, 2002.  While the veteran 
asserted that his current 100 percent evaluation should be 
effective prior to the July 10, 2002 Board decision, this 
decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 
C.F.R. § 20.1100 (2004).  Unless the Chairman of the Board 
orders reconsideration, all Board decisions are final on the 
date stamped on the face of the decision.  38 U.S.C.A. §§ 
511(a), 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).  In this 
case, the July 10, 2002 Board decision has not been 
reconsidered.  The motion for reconsideration was denied in 
October 2002.  Therefore, an earlier effective date cannot be 
granted prior to the July 10, 2002 Board decision.

Following the July 19, 2002 Board decision, the veteran filed 
a claim for an increase rating, received by the RO on October 
1, 2002.  The veteran was given a VA examination in November 
2002, demonstrating no light perception in either way.  In 
granting the 100 percent rating and special monthly 
compensation in the January 2003 rating decision, the RO 
assigned the effective date to October 1, 2002, the date of 
receipt of claim.  Medical evidence received from the veteran 
demonstrates that the veteran had no light perception in 
either eye and was diagnosed as having total blindness from a 
private medical report dated July 30, 2002.  As the veteran's 
claim for increased evaluation for his eyes was received 
within one year of the July 30, 2002 private medical report, 
the Board finds that it is factually ascertainable that the 
veteran's eye disorder warranted a 100 percent rating and 
special monthly compensation from July 30, 2002.  See 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); See Quarles, 
supra; See Hazan, supra.  
In sum, the July 10, 2002 Board decision denying an increased 
rating for the veteran's left eye disorder is final.  
Therefore, the veteran cannot be assigned an effective date 
prior to this final decision.  Nevertheless, the private 
medical report dated on July 30, 2002 demonstrates total 
blindness prior to October 1, 2002, within one year of the 
date of receipt of claim for increased evaluation.  As such, 
Board grants an effective date of July 30, 2002, but no 
earlier, for the assignment of a 100 percent evaluation for 
traumatic cataract, left eye and absolute glaucoma, right 
eye, and special monthly compensation on account of blindness 
without light perception in both eyes.




ORDER

Effective date of July 30, 2002, but no earlier, for the 
assignment of a 100 percent evaluation for traumatic 
cataract, left eye and absolute glaucoma, right eye, and 
special monthly compensation on account of blindness without 
light perception in both eyes is warranted.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


